Citation Nr: 1730140	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left arm, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

In July 2015, the Board remanded this matter for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for left arm neuropathy and entitlement to a total disability rating based on individual unemployability (TDIU).  He attributes his left arm neuropathy to having been struck by lightning during a training exercise near Ridgeway, South Carolina, on July 24, 1964.  Alternatively, he contends that this condition was incurred secondary to his service-connected diabetes mellitus. 

Pursuant to the Board's July 2015 remand, the AOJ scheduled the Veteran for a September 2015 medical examination to ascertain whether the Veteran's current neurological disability of the left arm was related to his military service, including his April 1967 treatment for little finger vibrating and his alleged inservice lightning strike.  

The Board finds that an addendum opinion is needed.  In rendering the opinion,     the September 2015 VA examiner failed to acknowledge or consider the Veteran's inservice complaint of and treatment for vibration in the little finger in April 1967 as required by the Board's July 2015 remand.  In addition, the VA examiner incorrectly noted that the Veteran's reported inservice lightning strike was not documented in the record.  The record does show that a lightning strike occurred injuring several people on July 24, 1964.  Finally, the VA examiner has not had     an opportunity to consider the Veteran's June 2017 argument that his left arm neuropathy is secondary to his service-connected diabetes mellitus.   

Regarding his TDIU claim, a statement from the Veteran's employer was received August 23, 2016.  The Board finds this statement somewhat vague as to the Veteran's current employment status.  Accordingly, the AOJ must request that this organization complete a Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192.  In addition, as it has been over seven years since his original TDIU claim was submitted, the AOJ should ask the Veteran complete a new Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his neurological disability of the left arm since September   2015.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Ask the Veteran to complete an updated Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940.

3.  Ask the Veteran's employer (see letter received August 23, 2016) to complete a Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192.

4.  After the development in directive 1 above has       been completed, return the claims file to the September 2015 peripheral nerve examiner to obtain an addendum opinion.  If that examiner is not available, the file should be forwarded to another qualified examiner to obtain the opinions requested.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the diagnosed neurological disability       of the left arm (distal symmetrical sensorial peripheral neuropathy) is etiologically related to his active service, to include to include the complaint in April 1964 of the little finger vibrating and his reportedly having been struck by lightning in July 1964.  The examiner should accept for the sake of argument that the lightning strike occurred.  The examiner should explain the reasons for the conclusion reached.

(b)  If not related to the Veteran's military service,     is it at least as likely as not that the diagnosed neurological disability of the left arm was caused      by his service-connected diabetes. The examiner should explain why or why not.

(c)  If not caused by the service-connected diabetes,  is it at least as likely as not that the neurological disability of the left arm has been permanently worsened beyond normal progression (as opposed 
to a temporary exacerbation of symptoms) by the diabetes mellitus.  Please explain why or why not.

(d) If the examiner finds the left arm neuropathy       has been permanently worsened by the diabetes,        the examiner should attempt to quantify the degree    of worsening beyond the baseline level of that disability.

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




